Case 2:15-cr-20023-MAG-APP ECF No. 62, PageID.268 Filed 10/26/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                    Case No. 15-20023
                                                             Hon. Mark A. Goldsmith
vs.

JERMAINE SHUMATE,

            Defendant.
________________________________/

                        OPINION & ORDER
DENYING DEFENDANT JERMAINE SHUMATE’S MOTION FOR COMPASSIONATE
            RELEASE (Dkts. 52, 53, 54) WITHOUT PREJUDICE

       This matter is before the Court on Jermaine Shumate’s motion for compassionate release

(Dkts. 52, 53, 54). Because Shumate has not exhausted his administrative remedies, his motion

must be denied without prejudice.

       Shumate seeks compassionate release under the First Step Act of 2019, Pub. L. 115-391,

132 Stat. 5194. The First Step Act modified the statute concerning the compassionate release of

federal prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by

incarcerated defendants seeking to reduce their sentences, United States v. Sapp, No. 14-cr-20520,

2020 WL 515935, at *1 (E.D. Mich. Jan. 31, 2020). Generally, federal courts cannot “modify a

term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). However, under 18 U.S.C.

§ 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing factors set

forth in § 3553(a), the court finds that “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Before seeking compassionate release from federal courts, however, prisoners must “fully

exhaust[ ] all administrative rights” or else they must wait for 30 days after the warden’s “receipt
Case 2:15-cr-20023-MAG-APP ECF No. 62, PageID.269 Filed 10/26/20 Page 2 of 2


of [their] request.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held, among other

things, that there are no statutory exceptions to this exhaustion requirement. United States v. Alam,

960 F.3d 831, 835-836 (6th Cir. 2020).           When faced with an unexhausted motion for

compassionate release, district courts must dismiss the motion without prejudice. See id. at 836

(“If (rather than dismissing) we sat on untimely compassionate release motions until the 30-day

window ran its course, we could end up reviewing stale motions.”).

       Shumate has not fully exhausted his remedies. Shumate filed three letters in June 2020

seeking compassionate release. The Government responded to his motions arguing that he had

failed to exhaust his administrative remedies. Resp. at 12-14. Through counsel, Shumate filed a

reply brief stating that the warden denied his request for compassionate release on September 21,

2020. Reply at 3 (Dkt. 61). Shumate does not say when he submitted that request. The

Government raised exhaustion as a defense. Shumate has not provided any evidence that he fully

exhausted his remedies before filing his motions for compassionate release. Therefore, in light of

the Sixth Circuit’s clear instruction exhaustion, Shumate’s motions (Dkts. 52, 53, 54) must be

dismissed without prejudice.

       SO ORDERED.

Dated: October 26, 2020                               s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge


                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on October 26, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 2
